Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the amendment filed on October 15, 2020. Claims 8, 12 and 15 are canceled. Claims 1-7, 13-14 and 16-23 are pending. Claims 1-7, 13-14 and 16-23 represent SYSTEM, METHOD, AND COMPUTER PROGRAM FOR AUTOMATICALLY GENERATING TRAINING DATA FOR ANALYZING A NEW CONFIGURATION OF A COMMUNICATION NETWORK.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-2, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuisi et al. U.S. 20170004423 in view of Stocker et al. U.S. 20170034705.


DeLuisi teaches the invention substantially as claimed including systems and methods for simulating orders and workflows in an order entry and management system to test order scenarios (see abstract).

As to claims 1, 19 and 20, DeLuisi teaches a computer program product, a method and a device comprising computer executable instructions stored on a non-transitory computer readable medium that when executed by a processor instruct the processor to: 
receive log data and first network configuration data (paragraph 41); 
receive second network configuration data (paragraph 17)); and 
produce simulated log data for the second configuration of the communication network, based on the log data and the second network configuration data (abstract).  
DeLuisi teaches substantial features of the claimed invention, but fails to explicitly disclose a first configuration of a communication network being a first arrangement of at least one of hardware and software in the communication network, a second configuration of a communication network, the second configuration different from the first configuration and being a second arrangement of at least one of hardware and software in the communication network, and log data received for the first configuration of the communication network.
However, Stocker teaches method and device for operating a mobile terminal in a mobile communication network. Stocker teaches first configuration of a communication network being a first arrangement of at least one of hardware and software in the communication network, a second configuration of a communication network, the second configuration different from the first configuration and being a second arrangement of at least one of hardware and software in the communication network, and log data received for the first configuration of the communication network (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of DeLuisi with the teaching of Stocker to provide first configuration of a communication network being a first arrangement of at least one of hardware and software in the communication network, a second configuration of a communication network, the second configuration different from the first configuration and being a second arrangement of at least one of hardware and software in the communication network, and log data received for the first configuration of the communication network for the purpose of allowing operating a security module of a mobile device and a security module (see abstract)

As to claim 2, DeLuisi and Stocker teach the computer program product of claim 1, wherein produce simulated log data includes using simulation rules based on the log data (abstract of DeLuisi).  

As to claim 10, DeLuisi and Stocker teach the computer program product of claim 1, wherein the computer program product is configured to: determine that an amount of log data is below a predetermined threshold; and produce additional log data based on the simulated log data and the network configuration data (paragraph 7 of DeLuisi).  

As to claim 21,  DeLuisi and Stocker teach the computer program product of claim 1, wherein each log record of the log data includes: an identification of an event detected in the communication network, and -6- an identification of the first network configuration in which the event was detected (paragraph 13 of Stocker).  

As to claim 22, DeLuisi and Stocker teach the computer program product of claim 1, wherein the simulated log data is produced for the second configuration of the communication network when the second configuration of the communication network is new and has not yet been deployed to the communication network such that no history of log data for the second configuration exists (paragraph 6 of DeLuisi and paragraph 45 of Stocker).  

As to claim 23, DeLuisi and Stocker teach the computer program product of claim 22. wherein the simulated log data is utilized to generate new analysis rules adapted to the new second configuration of the communication network (paragraph 6 of DeLuisi and paragraph 45 of Stocker).


3.	Claims 3-7, 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuisi in view of Dalian et al. U.S. 20180239830.

DeLuisi teaches the invention substantially as claimed including systems and methods for simulating orders and workflows in an order entry and management system to test order scenarios (see abstract).

As to claim 3, DeLuisi and Stocker teach substantial features of the claimed invention, but fails to explicitly teach a computer program product of claim 1, wherein the computer program product is configured to use the simulated log data to train an AI-learning engine.  
However, Dalian teaches using log data to train for automated sourcing. Dalian teaches wherein the computer program product is configured to use the simulated log data to train an AI-learning engine (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine DeLuisi and Stocker in view of Dalian to provide wherein the computer program product is configured to use the simulated log data to train an AI-learning engine for the purpose of allowing machine learning for training.

As to claim 4, DeLuisi, Stocker and Dalian teach the computer program product of claim 3, wherein the computer program product is configured to produce simulated testing data for the second network configuration data of the second configuration of the communication network based on the log data (abstract of DeLuisi).  

As to claim 5, DeLuisi, Stocker and Dalian teach the computer program product of claim 4, wherein the AI-learning engine creates analysis rules to analyze the log data (paragraph 42 of Dalian).  

As to claim 6, DeLuisi, Stocker and Dalian teach the computer program product of claim 5, wherein the computer program product is configured to use the simulated testing data to test the analysis rules (abstract of DeLuisi).  

As to claim 7, DeLuisi, Stocker and Dalian teach the computer program product of claim 5, wherein the computer program product is configured to produce a third configuration of the communication network by using the analysis rules to analyze a third log data produced by the second configuration of communication network  (paragraph 26 of DeLuisi).  

As to claim 9, DeLuisi, Stocker and Dalian teach the computer program product of claim 1, wherein the simulated log data is used to supplement the log data, the supplemented log data being used to train an AI-learning engine (abstract of DeLuisi and abstract of Dalian).  

As to claim 11, DeLuisi, Stocker and Dalian the computer program product of claim 1, wherein the computer program product is configured to detect classifiers by an AI-learning engine based on the log data and the simulated log data (abstract of DeLuisi and paragraph 89 of Dalian).  

As to claim 12, DeLuisi, Stocker and Dalian the computer program product of claim 11, wherein the classifiers include a temporal pattern of network events in the log data or in the simulated log data that lead to a network fault (paragraph 19 of DeLuisi).  

As to claim 13, DeLuisi, Stocker and Dalian the computer program product of claim 12, wherein the network fault requires a new configuration of the communication network (paragraph 19 of DeLuisi).  

As to claim 14, DeLuisi, Stocker and Dalian the computer program product of claim 1, wherein the computer program product is configured to train an AI-learning engine based on the log data and the simulated log data, wherein the AI-learning engine defines a classifier period for a time of operation of the first configuration of the communication network (abstract of DeLuisi and paragraph 89 of Dalian).  

As to claim 15, DeLuisi, Stocker and Dalian the computer program product of claim 14, wherein the time of operation includes at least one of: first network events occurring prior to the first configuration being implemented; second network events occurring after the first configuration is implemented; or third network events occurring during a subset of time after the first configuration is implemented (abstract of DeLuisi).  

As to claim 16, DeLuisi, Stocker and Dalian the computer program product of claim 15, wherein the computer program product is configured to apply a weighting factor to at least one of the first network events, the second network events, or the third network events (paragraph 55 of Dalian).  

 As to claim 17, DeLuisi, Stocker and Dalian the computer program product of claim 16, wherein the weighting factor increases as an amount of time between a particular network event and an implementation of the first configuration increases (paragraph 55 of Dalian).  

As to claim 18, DeLuisi, Stocker and Dalian the computer program product of claim 1, wherein an AI-learning engine applies a difference measure to evaluate the first configuration against the second configuration (paragraph 79 of Dalian).  
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/Primary Examiner, Art Unit 2457